Citation Nr: 1723360	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-41 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to November 2, 2000 for the grant of service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to an initial higher rating for PTSD, currently evaluated as 70 percent disabling effective November 2, 2000. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to November 2, 2000.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1977 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  

The issues of entitlement to service connection for fibromyalgia and back disability have been raised by the record in an October 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a higher rating for PTSD and entitlement to TDIU prior to November 2, 2000 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA received a service connection claim for PTSD on September 23, 1997. 

2.  After resolving reasonable doubt in favor of the Veteran, the medical evidence shows that the Veteran had PTSD with depression for the entirety of the appeal period.  


CONCLUSION OF LAW

The criteria for an effective date of September 23, 1997 and no earlier for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to an effective date earlier than November 2, 2000 for the grant of service connection for PTSD because she had a diagnosis of PTSD earlier than November 2000.  Specifically, she is seeking service connection for PTSD from the date she filed her September 1997 service connection claim for PTSD.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

By way of background, VA received the service connection claim for PTSD on September 23, 1997.  A May 1998 rating decision denied the service connection claim for PTSD and the Veteran timely appealed the decision.  The Board remanded the claim in August 2004 for additional development.  After conducting additional development pursuant to the Board remand, the AMC granted the service connection claim for PTSD in a September 2008 rating decision and assigned a 50 percent rating effective November 3, 2000, the date the medical evidence first showed a diagnosis of PTSD (the date entitlement arose).  The Veteran submitted a timely notice of disagreement in regards to the assigned effective date.  An August 2016 rating decision changed the assigned effective date from November 3, 2000 to November 2, 2000 due to an error in the date of the November 2000 medical record.  

The medical evidence of record reveals that the Veteran had a diagnosis of depression as early as November 1996.  January 1997 treatment records include notations of anxiety, "nervous," stress, and depression.  A February 1997 treatment record notes that the Veteran had chronic depression since a sexual assault in the military.  Several additional treatment records from 1997 include diagnoses of "stress/depression" and anxiety disorder.  See March 1997, July 1997, and August 1997 treatment records.  A September 1997 treatment record shows that the Veteran had "feelings of depression resulting from being sexually assault in the military."  A notation was made to rule out PTSD.  A May 2000 treatment record indicates that the Veteran has a probable history of PTSD and a June 2000 treatment record appears to include the first confirmed diagnosis of PTSD in the medical records.  

The Board acknowledges that service connection for PTSD requires medical evidence diagnosing the condition.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  However, it is important to note that service connection claims for a psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Veteran was clearly diagnosed with depression and anxiety disorder in 1997.  An August 2008 VA examiner diagnosed the Veteran with PTSD with secondary depression.  The examiner noted that the Veteran was in treatment for depression since 1996 and that it is likely that the Veteran's depression is a function of her PTSD.  Moreover, an April 2016 VA examiner confirmed the Veteran's diagnosis of PTSD and stated that the "evidence reviewed in support of the diagnosis includes" a July 1998 psychiatric note.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the medical evidence shows that the Veteran had an acquired psychiatric disorder related to service since the September 1997 service connection claim.  Treatment records from 1997 show treatment for depression, anxiety, stress, and nervousness and that she experienced depression since the in-service sexual assault.  Significantly, the August 2008 VA examiner stated that the Veteran's depression is a function of her PTSD and the April 2016 examiner stated that a July 1998 treatment record supports the diagnosis of PTSD.  The Board finds that an effective date of September 23, 1997, the date of the service connection claim, is warranted in light of the holding in Clemons, as well as the probative medical evidence that shows a diagnosis of depression since the date of the claim and that her depression is a function of her PTSD.  An effective date earlier than the date of the claim is not warranted as the Veteran did not submit a service connection claim within one year of her separation from service.  


ORDER

An effective date of September 23, 1997, but no earlier, for the award of service connection for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The issue of entitlement to a higher initial rating for service-connected PTSD must be remanded in light of the Board's award of an earlier effective date of September 23, 1997 for the grant of service connection for PTSD.  The RO must assign an evaluation of this disability in the first instance upon remand.  

As the issue of entitlement to a higher rating for PTSD since September 23, 1997 is intertwined with the issue of entitlement to TDIU prior to November 2, 2000, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Moreover, the Veteran stated that she received treatment from Dr. H.S. in 1996 and 1997.  See November 2004 Authorization to Release Information Form.  However, these records are not associated with the claims file.  Upon remand, the AOJ should attempt to obtain these outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since August 2016. 
2.  Request that the Veteran identify any pertinent private treatment records, to specifically include treatment from Dr. H.S.  The identified records should be associated with the claims file.  If the requested records are not available, a negative response should be associated with the claims file.  

3.  After conducting any additional development deemed necessary, readjudicate the claims.  If the benefits sought remain denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


